Exhibit 10.3


Molina Healthcare, Inc. 2011 Equity Incentive Plan
Restricted Stock Award Agreement




This RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) effective as of
_________, _____ is between Molina Healthcare, Inc., a Delaware corporation (the
“Company”), and __________________, an employee of the Company or one of its
Affiliates (the “Grantee”), pursuant to and subject to the terms and conditions
of the Molina Healthcare, Inc. 2011 Equity Incentive Plan (the “Plan”). The
Company desires to award to the Grantee a number of shares of the Company’s
common stock, par value $.001 per share (the “Common Stock”), subject to certain
restrictions as provided in this Agreement, in order to carry out the purpose of
the Plan. The purpose of this Agreement is to evidence the terms and conditions
of an award of restricted stock granted to the Grantee under the Plan.


Accordingly, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Company and the Grantee hereby agree as
follows:


Section 1. Award of Restricted Stock.


Effective as of ________, _____ (the “Effective Date”), the Company grants to
the Grantee a restricted stock award of ____________ shares of Common Stock (the
“Shares”), subject to the terms and conditions set forth in this Agreement and
in accordance with the terms of the Plan (the “Restricted Stock Award”).


Section 2. Rights with Respect to the Shares.


(a)    Stockholder Rights. With respect to the Shares, the Grantee shall be
entitled at all times on and after the date of issuance of the Shares to
exercise the rights of a stockholder of Common Stock of the Company, including
the right to vote the Shares and the right to receive dividends on the Shares as
provided in Section 2(b) hereof, unless and until the Shares are forfeited
pursuant to Section 3 hereof. However, the Shares shall be nontransferable and
subject to a risk of forfeiture to the Company at all times prior to the dates
on which such Shares become vested, and the restrictions with respect to the
Shares lapse, in accordance with Section 3 of this Agreement.


(b)    Dividends. As a condition to receiving the Shares under the Plan, the
Grantee hereby agrees to defer the receipt of dividends paid on the Shares. Cash
dividends or other cash distributions paid with respect to the Shares prior to
the date or dates the Shares vest shall be subject to the same restrictions,
terms, and conditions as the Shares to which they relate, shall be promptly
deposited with the Secretary of the Company or a custodian designated by the
Secretary, and shall be forfeited in the event that the Shares with respect to
which the dividends were paid are forfeited.


(c)    Issuance of Shares. The Company shall cause the Shares to be issued in
the Grantee’s name or in a nominee name on the Grantee’s behalf, either by
book-entry registration or issuance of a stock certificate or certificates
evidencing the Shares, which certificate or certificates shall be held by the
Secretary of the Company or the stock transfer agent or brokerage service
selected by the Secretary of the Company to provide such services for the Plan.
The Shares shall be restricted from transfer and shall be subject to an
appropriate stop-transfer order. If any certificate is issued, the certificate
shall bear an appropriate legend referring to the restrictions applicable to the
Shares. The Grantee hereby agrees to the retention by the Company of the Shares
and, if a stock certificate is issued, the Grantee agrees to execute and deliver
to the Company a blank stock power with respect to the Shares as a condition to
the receipt of this Restricted Stock Award. After any Shares vest pursuant to
Section 3 hereof, and following payment of the applicable withholding taxes
pursuant to Section 6 of this Agreement, the Company shall promptly cause to be
issued a certificate or certificates, registered in the Grantee’s name,
evidencing such vested whole Shares (less any Shares withheld to pay withholding
taxes) and shall cause such certificate or certificates to be delivered to


    

--------------------------------------------------------------------------------





the Grantee free of the legend and the stop-transfer order referenced above. The
Company will not deliver any fractional Share but will pay, in lieu thereof, the
Fair Market Value of such fractional Share at the time certificates evidencing
the Shares are delivered to the Grantee.


Section 3. Vesting; Forfeiture.


(a)    Vesting. Subject to the terms and conditions of this Agreement,
one-fourth (1/4th) of the Shares shall vest, and the restrictions with respect
to the Shares shall lapse, on each of the first, second, third, and fourth
anniversaries of the Effective Date if the Grantee remains continuously employed
by the Company or an Affiliate of the Company until such respective vesting
dates.


(b)    Forfeiture. If the Grantee ceases to be employed by the Company and all
Affiliates of the Company for any reason prior to the vesting of the Shares
pursuant to Section 3(a) hereof, Grantee’s rights to all of the unvested Shares
shall be immediately and irrevocably forfeited, including the right to vote such
Shares and the right to receive dividends on such Shares.


(c)No Early Vesting. Unless otherwise determined by the Committee in its sole
discretion, in no event will any of the Shares vest prior to their respective
vesting dates set forth in Section 3(a) hereof.


Section 4. Restrictions on Transfer.


Until the Shares vest pursuant to Section 3 hereof, neither the Shares, nor any
right with respect to the Shares under this Agreement, may be sold, assigned,
transferred, pledged, hypothecated (by operation of law or otherwise) or
otherwise conveyed or encumbered and shall not be subject to execution,
attachment or similar process. Any attempted sale, assignment, transfer, pledge,
hypothecation or other conveyance or encumbrance shall be void and unenforceable
against the Company or any Affiliate of the Company.


Section 5. Distributions and Adjustments.


(a)    If any Shares vest subsequent to any change in the number or character of
the Common Stock of the Company through any stock dividend or other
distribution, recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares or other securities of the Company, issuance of
warrants or other rights to purchase shares of Common Stock or other securities
of the Company or other similar corporate transaction or event such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under this Agreement, then the Committee shall, in such manner as
it may deem equitable, in its sole discretion, adjust any or all of the number
and type of such Shares.


(b)Any additional shares of Common Stock of the Company, any other securities of
the Company and any other property distributed with respect to the Shares prior
to the date or dates the Shares vest shall be subject to the same restrictions,
terms and conditions as the Shares to which they relate and shall be promptly
deposited with the Secretary of the Company or a custodian designated by the
Secretary.


Section 6. Taxes.


(a)    The Grantee acknowledges that the Grantee will consult with the Grantee’s
personal tax adviser regarding the income tax consequences of the grant of the
Shares, payment of dividends on the Shares, the vesting of the Shares and any
other matters related to this Agreement. In order to comply with all applicable
federal, state, local or foreign income tax laws or regulations, the Company may
take such action as it deems appropriate to ensure that all applicable federal,
state, local or foreign payroll, withholding, income or other taxes, which are
the Grantee’s sole and absolute responsibility, are withheld or collected from
the Grantee.


2



--------------------------------------------------------------------------------







(b)In accordance with the terms of the Plan, and such rules as may be adopted by
the Committee administering the Plan, the Grantee may elect to satisfy tax
withholding obligations arising from the receipt of, or the lapse of
restrictions relating to, the Shares by (i) delivering cash, check, bank draft,
money order or wire transfer payable to the order of the Company, (ii) having
the Company withhold a portion of the Shares otherwise to be delivered having a
Fair Market Value equal to the amount of such taxes, or (iii) delivering to the
Company shares of Common Stock having a Fair Market Value equal to the amount of
such taxes. The Company will not deliver any fractional Share but will pay, in
lieu thereof, the Fair Market Value of such fractional Share. The Grantee’s
election must be made on or before the date that the amount of tax to be
withheld is determined. If the Grantee does not make an election, the Company
will withhold a portion of the Shares otherwise to be delivered having a Fair
Market Value equal to the amount of such taxes.


Section 7. Non-Solicitation.


The Grantee acknowledges and agrees that during the period of Grantee’s
employment by the Company (or any Subsidiary), and for a period of one (1) year
after termination of Grantee’s Service Relationship for any reason, with or
without Cause, Grantee shall not directly or indirectly, either alone or in
concert with others, solicit, entice, or encourage the hiring of any employee of
the Company (or any Subsidiary) unless such person was involuntarily terminated
or laid off by the Company (or any Subsidiary).


Section 8. Confidentiality.


The Grantee agrees to keep and maintain in strict confidence all confidential
and proprietary information of the Company (or any Subsidiary) during and after
the term of employment by the Company, and to never directly or indirectly make
known, divulge, reveal, furnish, make available, or use any confidential
information (except in the course of regular authorized duties on behalf of the
Company or any Subsidiary). Grantee’s obligations of confidentiality hereunder
shall survive termination of employment regardless of any actual or alleged
breach by the Company (or any Subsidiary) in connection with such termination,
until and unless any such confidential information shall have become, through no
fault of Grantee, generally known to the public or unless Grantee is required by
law to make disclosure (after giving the Company or any Subsidiary notice and an
opportunity to contest such requirement). Grantee’s obligations under this
Section are in addition to and not in limitation or preemption of all other
obligations of confidentiality which Grantee has to the Company under general
legal or equitable principles. All documents and other property including or
reflecting confidential information furnished to Grantee by the Company or
otherwise acquired or developed by the Company shall at all times be the
property of the Company (or any Subsidiary). Upon termination of employment,
Grantee shall return to the Company (or any Subsidiary) any such documents or
other property (including copies, summaries, or analyses of the foregoing) of
the Company (or any Subsidiary) which are in Grantee’s possession, custody, or
control.


Section 9. Definitions.


Terms not defined in this Agreement shall have the meanings given to them in the
Plan.


Section 10. Governing Law.


The internal law, and not the law of conflicts, of the State of California will
govern all questions concerning the validity, construction and effect of this
Agreement.


Section 11. Plan Provisions.


This Agreement is made under and subject to the provisions of the Plan, and all
of the provisions of the Plan are also provisions of this Agreement. If there is
a difference or conflict between the provisions of this Agreement and the
provisions of the Plan, the provisions of the Plan will govern. By accepting
this


3



--------------------------------------------------------------------------------





Restricted Stock Award, the Grantee confirms that the Grantee has received a
copy of the Plan and represents that the Grantee is familiar with the terms and
provisions thereof, and hereby accepts this Restricted Stock Award subject to
all the terms and provisions of the Plan.


Section 12. No Rights to Continue Service or Employment.


Nothing herein shall be construed as giving the Grantee the right to continue in
the employ or to provide services to the Company or any Affiliate, whether as an
employee or as a consultant or otherwise, or interfere with or restrict in any
way the right of the Company or any Affiliate to discharge the Grantee, whether
as an employee or consultant or otherwise, at any time, with or without cause.
In addition, the Company or any Affiliate may discharge the Grantee free from
any liability or claim under this Agreement.


Section 13. Entire Agreement.


This Agreement together with the Plan supersede any and all other prior
understandings and agreements, either oral or in writing, between the parties
with respect to the subject matter hereof and constitute the sole and only
agreements between the parties with respect to said subject matter. All prior
negotiations and agreements between the parties with respect to the subject
matter hereof are merged into this Agreement. Each party to this Agreement
acknowledges that no representations, inducements, promises or agreements,
orally or otherwise, have been made by any party or by anyone acting on behalf
of any party, which are not embodied in this Agreement or the Plan and that any
agreement, statement or promise that is not contained in this Agreement or the
Plan shall not be valid or binding or of any force or effect.


Section 14. Modification.


No change or modification of this Agreement shall be valid or binding upon the
parties unless the change or modification is in writing and signed by the
parties. Notwithstanding the preceding sentence, the Plan, this Agreement and
the Restricted Stock Award may be amended, altered, suspended, discontinued or
terminated to the extent permitted by the Plan.


Section 15. Shares Subject to Agreement.


The Shares shall be subject to the terms and conditions of this Agreement.
Except as otherwise provided in Section 5, no adjustment shall be made for
dividends or other rights for which the record date is prior to the issuance of
the Shares. The Company shall not be required to deliver any Shares until the
requirements of any federal or state securities or other laws, rules or
regulations (including the rules of any securities exchange) as may be
determined by the Committee to be applicable are satisfied.


Section 16. Severability.


In the event that any provision that is contained in the Plan or this Agreement
is or becomes or is deemed to be invalid, illegal or unenforceable in any
jurisdiction or would disqualify the Plan or this Agreement for any reason and
under any law as deemed applicable by the Committee, the invalid, illegal or
unenforceable provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or this Agreement, such provision shall be stricken as to such
jurisdiction or Shares, and the remainder of the Plan or this Agreement shall
remain in full force and effect.




4



--------------------------------------------------------------------------------





Section 17. Headings.


Headings are given to the sections and subsections of this Agreement solely as a
convenience to facilitate reference. Such headings shall not be deemed in any
way material or relevant to the construction or interpretation of this Agreement
or any provision hereof.


Section 18. Grantee’s Acknowledgments.


The Grantee hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee or the Board of Directors of the
Company, as appropriate, upon any questions arising under the Plan or this
Agreement. Any determination in this connection by the Company, including the
Board of Directors of the Company or the Committee, shall be final, binding and
conclusive. The obligations of the Company and the rights of the Grantee are
subject to all applicable laws, rules and regulations.


Section 19. Parties Bound.


The terms, provisions and agreements that are contained in this Agreement shall
apply to, be binding upon, and inure to the benefit of the parties and their
respective heirs, executors, administrators, legal representatives and permitted
successors and assigns, subject to the limitation on assignment expressly set
forth herein. This Agreement shall have no force or effect unless it is duly
executed and delivered by the Company.


Section 20. Counterparts.


This Agreement may be executed in counterparts, each of which shall constitute
an original, but both of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.


IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, effective as of the day and year
first above written.


MOLINA HEALTHCARE, INC.
 
 
 
 
 
 
By:
 
 
 
 
[Name]
 
 
 
 
 
 
Its:
[Title]
 
 











5

